Rh hxrdson, C J.
The consideration of the note, in this case, was a deed, which passed whatever the grantor had contracted to sell. This is not the case of a man, who has paid money in consideration of a contract, void for want of power in the other party to contract. Shearer vs. Fowler, (7 Mass. Rep 51,) nor of a man, who has given a promissory aote in» such a case. 7 Mass. Rep. 14, Fowler vs. Shearer.
*523This is not the case of a man, who affirming, that he has a right, sells it, when he is aware, that he has no right, and so is guilty of a fraud. 3 D. & E. 438, Hayne vs. Maltby.-8 Mass. Rep. 46, Bliss vs. Negus.—1 N. H. Rep. 174, Reed vs. Prentiss.
Here the defendant bought the right of Smith, whatever it might be ; and Smith, by deed, conveyed whatever rigid, he might have had. There was no fraud. The defendant has all that he purchased. The case of Bree vs. Holbeck, (Douglass 654.) is strongly in point ; and we think, the evidence of payment of the tax was properly rejected, as wholly irrelevant, and that there must be

Judgment on the verdict.